DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5,7-13 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. US 10,675,188 B2. Claim 1 of US 10,675,118 is narrower than claim of 1 of the application resulting in a species anticipates genus since instant claim 1 requires all of the limitations of patented claim 1 except for the crotch narrowing points. The remaining claims map as follows:
Instant claim 
Patented claim
Instant claim 
Patented claim
Instant claim 
Patented claim
1
1
9
8
16
15
2
2
10
9
17
16
3
3
11
10
18
17
4
4
12
11
19
18
5
5
13
12


7
6
14
13


8
7
15
14





Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of copending Application No. 15234235 in view of Fletcher US 2002/0111596 A1. Claim 20 of the instant application has all the elements of pending claim 22 except for the fully removable fastening member. Fletcher teaches fully removable side fastening members (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the side panels to be removable in order to conserve material thereby allowing for their reuse with another chassis as taught by Flecher (abstract).

Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 15440009 in view of Fletcher US 2002/0111596 A1. Claim 20 of the instant application has all the elements of pending claims 1 and 20 except for the fully removable fastening member. Fletcher teaches fully removable side fastening members (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the side panels to be removable in order to conserve material thereby allowing for their reuse with another chassis as taught by Flecher (abstract).

Claims 1, 2, 4, 5, 7, 10, 12, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 6, 21, and 22 of copending Application No. 15234540. Although the claims at issue are not identical, they are not patentably distinct from each other because in short species anticipates genus. Claim 6 of copending application contains every claimed element of instant claims 1, 2, 4, 5, 7, 10, and 12. Claims 1, 21, and 22 of copending application contains every claimed element of instant claim 20.

Claims 1, 2, 4, 5, 7, 10, 12, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 15, and 16 of copending Application No. 16214255. Although the claims at issue are not identical, they are not patentably distinct from each other because in short species anticipates genus. Claim 15 of copending application contains every claimed element of instant claims 1, 2, 4, 5, 7, 10, and 12. Claims 1 and 16 of copending application contains every claimed element of instant claim 20.

These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fletcher US 2002/0111596 A1 in view of Roe US 2014/0257227 A1.	
Regarding Claim 20, Fletcher discloses an absorbent article (20) comprising:
- a central lateral axis (centerline in the direction of transverse axis 49);
- a central longitudinal axis (centerline in the direction of longitudinal axis 48);
- a liquid permeable topsheet (bodyside liner 42);
- a liquid impermeable backsheet (liquid impermeable inner layer of outer cover 40, see [0065]);
- an absorbent core (absorbent assembly 44) positioned at least partially intermediate the liquid permeable topsheet and the liquid impermeable backsheet; 
- a first waist region (front region 22);
- a second waist region (back region 24);
- a crotch region (crotch region 26) extending intermediate the first waist region and the second waist region; 
- an outer cover material (liquid permeable outer layer of outer cover 40, see [0065]) joined to the backsheet and forming a portion of a garment-facing surface of the absorbent article;
- a pair of leg cuffs (containment flaps 46);
- a fully removable fastening member (there are two removable side panels 34) comprising:
- a first surface (see Fig. 1, inner surface 29);
- a second surface opposite to the first surface (outer surface 31); 
- a first end (end that attaches to front region of article, see Fig. 1); 
- a second end opposite to the first end (end that attaches to back region of article);
- a first fastener (82, [0087]) on the first surface and positioned proximate to the first end; and
- a second fastener (82) on the first surface and positioned proximate to the second end.
	Fletcher fails to disclose the fully removable fastening member has a slot or aperture defined therethrough, and wherein the slot or aperture is positioned intermediate the first fastener and the second fastener.
Roe teaches a diaper with reusable parts (abstract) thereby being in the same field of endeavor as Fletcher. Roe teaches the use of slots or apertures in the side panels to assist with donning and doffing the diaper (Fig 11B and [0160-0162] with [0162] noting the side placement).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have  added a slot or gripping aid to the diaper of Fletcher as taught by Roe in order to make the article easier for user or caregiver to put on. 

Claims 1-7, 10, 12-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher US 2002/0111596 A1 in view of Roe US 2014/0257227 A1 and in further view Van Gompel US 7785309 B2.
	Regarding Claim 1, Fletcher discloses an absorbent article (20) comprising:
- a central lateral axis (centerline in the direction of transverse axis 49);
- a central longitudinal axis (centerline in the direction of longitudinal axis 48);
- a liquid permeable topsheet (bodyside liner 42);
- a liquid impermeable backsheet (liquid impermeable inner layer of outer cover 40, see [0065]);
- an absorbent core (absorbent assembly 44) positioned at least partially intermediate the liquid permeable topsheet and the liquid impermeable backsheet; 
- a first waist region (front region 22);
- a second waist region (back region 24);
- a crotch region (crotch region 26) extending intermediate the first waist region and the second waist region; 
- an outer cover material (liquid permeable outer layer of outer cover 40, see [0065]) joined to the backsheet and forming a portion of a garment-facing surface of the absorbent article;
- a pair of leg cuffs (containment flaps 46);
- a fully removable fastening member (there are two removable side panels 34) comprising:
- a first surface (see Fig. 1, inner surface 29);
- a second surface opposite to the first surface (outer surface 31); 
- a first end (end that attaches to front region of article, see Fig. 1); 
- a second end opposite to the first end (end that attaches to back region of article);
- a first fastener (82, [0087]) on the first surface and positioned proximate to the first end; and
- a second fastener (82) on the first surface and positioned proximate to the second end.
	Fletcher fails to discloses the fully removable fastening member has a slot or aperture defined therethrough, and wherein the slot or aperture is positioned intermediate the first fastener and the second fastener; and a discrete wetness guard in the first waist region or the second waist region, wherein the wetness guard forms a portion of a wearer-facing surface of the absorbent article.

Roe teaches a diaper with reusable parts (abstract) thereby being in the same field of endeavor as Fletcher. Roe teaches the use of slots or apertures in the side panels to assist with donning and doffing the diaper (Fig 11B and [0160-0162] with [0162] noting the side placement).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have  added a slot or gripping aid to the diaper of Fletcher as taught by Roe in order to make the article easier for user or caregiver to put on. 

Fletcher and Roe fail to teach a discrete wetness guard in the first waist region or the second waist region, wherein the wetness guard forms a portion of a wearer-facing surface of the absorbent article.
Van Gompel teaches an absorbent pad (20) thereby being in the same field of endeavor as Fletcher and Roe. Van Gompel teaches a central longitudinal axis and a central lateral axis (Col. 2, line 17, Col. 5, lines 15-35, and figure 1); a first end edge on a first side of the central lateral axis and a second end edge on a second side of the central lateral axis (Col. 5, lines 15-35 and Figure 1- element 34 generally point to a first and second end edge); a first side edge on a first side of the central longitudinal axis; a second side edge on a second side of the central longitudinal axis (Col. 5, lines 15-35; Figure 1- element 36 generally point to a first and second side edge); a liquid permeable topsheet (153, Col. 11, lines 1-9); a liquid impermeable backsheet (Col. 11 lines 32-33); an absorbent core (155) disposed at least partially intermediate the liquid permeable topsheet and the liquid impermeable backsheet (Figure 3, Col. 13 lines 33-35), wherein the absorbent core is rectangular (Col. 5, lines 24 - 27); a single pair of cuffs (68) extending at least partially intermediate the first end edge and the second end edge (Col. 6, line 61 to col. 7, line 5), wherein the cuffs comprise elastic (80) (Col. 9 lines 36-55 for the elastic placement); AND a wetness guard (62) positioned on the first side of the central lateral axis and having a portion positioned proximate to the first end edge, wherein the first wetness guard is positioned over at least a first portion of the topsheet and crosses the central longitudinal axis (figure 1), and wherein the first wetness guard forms a first portion of a wearer-facing surface of the absorbent pad (figure 1 and Col 6 lines 4-23).
It would have been obvious to one of ordinary skill in the art before the effective filing to have added a wetness guard to the diaper of Fletcher and Roe in order to provide improved wetness protection as taught by Van Gompel in Col 2. Lines 10-14).

Regarding claim 2, Fletcher and Roe fail to teach wherein the wetness guard comprises a laminate comprising: a first liquid impermeable layer facing the topsheet; and  4414715C a liquid permeable layer forming a portion of the wearer-facing surface.
Van Gompel teaches an absorbent pad (20) thereby being in the same field of endeavor as Fletcher and Roe. Van Gompel teaches a central longitudinal axis and a central lateral axis (Col. 2, line 17, Col. 5, lines 15-35, and figure 1); a first end edge on a first side of the central lateral axis and a second end edge on a second side of the central lateral axis (Col. 5, lines 15-35 and Figure 1- element 34 generally point to a first and second end edge); a first side edge on a first side of the central longitudinal axis; a second side edge on a second side of the central longitudinal axis (Col. 5, lines 15-35; Figure 1- element 36 generally point to a first and second side edge); a liquid permeable topsheet (153, Col. 11, lines 1-9); a liquid impermeable backsheet (Col. 11 lines 32-33); an absorbent core (155) disposed at least partially intermediate the liquid permeable topsheet and the liquid impermeable backsheet (Figure 3, Col. 13 lines 33-35), wherein the absorbent core is rectangular (Col. 5, lines 24 - 27); a single pair of cuffs (68) extending at least partially intermediate the first end edge and the second end edge (Col. 6, line 61 to col. 7, line 5), wherein the cuffs comprise elastic (80) (Col. 9 lines 36-55 for the elastic placement); AND a wetness guard (62) positioned on the first side of the central lateral axis and having a portion positioned proximate to the first end edge, wherein the wetness guard is positioned over at least a first portion of the topsheet and crosses the central longitudinal axis (figure 1), wherein the first wetness guard comprises a first liquid permeable layer and a first liquid impermeable layer forming a portion of the wearer-facing surface (Col. 7, lines 20-30).
It would have been obvious to one of ordinary skill in the art before the effective filing to have added a wetness guard to the diaper of Fletcher and Roe in order to provide improved wetness protection as taught by Van Gompel in Col 2. Lines 10-14).

Regarding claim 3, Fletcher and Roe fail to teach wherein the wetness guard comprises a hydrophilic nonwoven material and is free of a film.
Van Gompel teaches an absorbent pad (20) thereby being in the same field of endvour as Fletcher and Roe. Van Gompel teaches a central longitudinal axis and a central lateral axis (Col. 2, line 17, Col. 5, lines 15-35, and figure 1); a first end edge on a first side of the central lateral axis and a second end edge on a second side of the central lateral axis (Col. 5, lines 15-35 and Figure 1- element 34 generally point to a first and second end edge); a first side edge on a first side of the central longitudinal axis; a second side edge on a second side of the central longitudinal axis (Col. 5, lines 15-35; Figure 1- element 36 generally point to a first and second side edge); a liquid permeable topsheet (153, Col. 11, lines 1-9); a liquid impermeable backsheet (Col. 11 lines 32-33); an absorbent core (155) disposed at least partially intermediate the liquid permeable topsheet and the liquid impermeable backsheet (Figure 3, Col. 13 lines 33-35), wherein the absorbent core is rectangular (Col. 5, lines 24 - 27); a single pair of cuffs (68) extending at least partially intermediate the first end edge and the second end edge (Col. 6, line 61 to col. 7, line 5), wherein the cuffs comprise elastic (80) (Col. 9 lines 36-55 for the elastic placement); AND a wetness guard (62) positioned on the first side of the central lateral axis and having a portion positioned proximate to the first end edge, wherein the wetness guard is positioned may be a nonwoven material and made from any of the materials suitable for top or back sheet (Col. 7, lines 20-30 and Col 11 lines  32-57 which disclose the material maybe but does not need to be a film material).
It would have been obvious to one of ordinary skill in the art before the effective filing to have added a wetness guard to the diaper of Fletcher and Roe in order to provide improved wetness protection as taught by Van Gompel in Col 2. Lines 10-14).

Regarding Claim 4, Fletcher and Roe fail to teach wherein the wetness guard is in the first waist region, wherein the absorbent article comprises a second wetness guard in the second waist region, and wherein the second wetness guard forms a portion of the wearer-facing surface of the absorbent article.
Van Gompel teaches an absorbent pad (20) thereby being in the same field of endvour as Fletcher and Roe. Van Gompel teaches a “first” wetness guard (62) and a second, wetness guard (64) positioned on the second side of the central longitudinal axis and having a portion positioned proximate to the second end edge, wherein the second wetness guard forms a portion of the wearer-facing surface of the absorbent article (figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing to have added two wetness guards to the diaper of Fletcher and Roe in order to provide improved wetness protection in the front and back of the diaper as taught by Van Gompel in Col 2. Lines 10-14).

Regarding claim 5, Fletcher discloses wherein the first fastener comprises a first plurality of hooks configured to engage the outer cover material, and wherein the second fastener comprises a second plurality of hooks configured to engage the outer cover material [0087-0090].

Regarding claim 6, Fletcher discloses wherein the liquid permeable topsheet comprises natural fibers [0070].

Regarding claim 7, Fletcher fails to disclose wherein the absorbent article has a folded crotch width of less than about 35mm, according to the Folded Crotch Width Test.
Fletcher however, discloses the article may be sized accordingly for the user ([0056]) therefore the size of the article would be a result effective variable since a pre-term neonate, newborn, infant and toddler have different body shapes and sizes and would not be able to use the same article dimensions. 
It would have been obvious to one of ordinary skill in the art at the time of invention to have adapted the size of the article of the crotch width to accommodate the user’s size. The article size would be a result effective variable(s) that would depend on the user, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  

Regarding claim 10, Fletcher discloses wherein the topsheet comprises a plurality of apertures ([0070] line 6 in particular), and wherein the absorbent article comprises an acquisition layer (or surge layer) positioned at least partially intermediate the topsheet and the absorbent core [0077].

Regarding claim 12, Fletcher discloses wherein the absorbent core comprises an absorbent material, wherein the absorbent material has a first width in a direction parallel to the central lateral axis in the first waist region, wherein the absorbent material has a second width in the direction parallel to the central lateral axis in the second waist region, wherein the absorbent material has a third width in the direction parallel to the central lateral axis, in the crotch region, and wherein the first width and the second width are greater than the third width (44, is the absorbent core and figure 9 shows a “dog bone” shape core).

Regarding claim 13, Fletcher discloses wherein the fastening member comprises: a first nonwoven material forming a portion of the first surface; a second nonwoven material forming a portion of the second surface; and an elastic material positioned at least partially between the first nonwoven material and the second nonwoven material ([0084] which incorporates by reference Patent 4940464 which discloses creating a “laminate” (ie an Eleatic material between two non-woven materials) fastening member is known).

Regarding claim 14, Fletcher discloses a pair of crotch narrowing joints (or boned section of the leg cuff) in the crotch region, wherein the pair of crotch narrowing joints each comprise a bond positioned between a portion of the backsheet and a portion of the leg cuffs ([0061] the leg cuff or flaps may extend the full length or only a section of the chassis).

Regarding claim 16, Fletcher and Roe fail to teach wherein a first portion of the discrete wetness guard is joined to the leg cuffs and/or the topsheet proximate to the first end edge of the absorbent article, wherein a second portion of the discrete wetness guard is joined to the leg cuffs and/or the 4614715C topsheet proximate to the first side edge of the absorbent article, and wherein a third portion of the discrete wetness guard is joined to the leg cuffs and/or the topsheet proximate to the second side edge of the absorbent article.
Van Gompel teaches an absorbent pad (20) thereby being in the same field of endeavor as Fletcher and Roe. Van Gompel teaches the wetness guard (62, figure 1) is attached joined to the leg cuffs and/or the topsheet proximate to the first end edge of the absorbent article, wherein a second portion of the discrete wetness guard is joined to the leg cuffs and/or the 4614715C topsheet proximate to the first side edge of the absorbent article, and wherein a third portion of the discrete wetness guard is joined to the leg cuffs and/or the topsheet proximate to the second side edge of the absorbent article (see figure 1 and Col. 6 lines 4-60 which disclose attachment).
It would have been obvious to one of ordinary skill in the art before the effective filing to have added two wetness guards to the diaper of Fletcher and Roe in order to provide improved wetness protection to the diaper as taught by Van Gompel in Col 2. Lines 10-14).

Regarding claim 17, Fletcher and Roe fail to teach wherein the discrete wetness guard has a first end positioned proximate to the first end edge of the absorbent article, wherein the discrete wetness guard has a second end positioned intermediate the first end edge of the absorbent article and the central lateral axis, and wherein the second end of the discrete wetness guard has at least a portion that is free of attachment with the topsheet.
Van Gompel teaches an absorbent pad (20) thereby being in the same field of endeavor as Fletcher and Roe. Van Gompel teaches the wetness guard (62, figure 1) is wherein the discrete wetness guard has a first end positioned proximate to the first end edge of the absorbent article, wherein the discrete wetness guard has a second end positioned intermediate the first end edge of the absorbent article and the central lateral axis, and wherein the second end of the discrete wetness guard has at least a portion that is free of attachment with the topsheet (see figure 1 and Col. 6 lines 4-60 which disclose attachment and have an unsecured section lines 24-45 in particular).
It would have been obvious to one of ordinary skill in the art before the effective filing to have added two wetness guards to the diaper of Fletcher and Roe in order to provide improved wetness protection to the diaper as taught by Van Gompel in Col 2. Lines 10-14).

Regarding claim 18, Fletcher discloses an insert (or body side liner) configured to be positioned on the wearer-facing surface of the absorbent article ([0042]).

Claim 19 is  rejected under 35 U.S.C. 103 as being unpatentable over Fletcher US 2002/0111596 A1 in view of Roe US 2014/0257227 A1 and in further view Van Gompel US 7785309 B2 as applied to claim 1 above, and in further view of Otsubo US 7028841 B2.

Regarding claim 19, Fletcher fails to disclose the pads come in a package.
Otsubo teaches a diaper thereby being in the same field of endevour as Fletcher. Otsubo teaches diapers are commonly packaged in groups Col 1 line 65- Col 2 line 3.
It would have been obvious to one or ordinary skill in the art before the effective filling date to have packed the absorbent article in any manner that allows the article to shipped in the most compact manner or to be stored in a space saving manner since more typically diapers need to be changed every few hours meaning the user will need more than one making it more convenient to sell a package of diapers instead of a single diaper.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher US 2002/0111596 A1 in view of Roe US 2014/0257227 A1, in view Van Gompel US 7785309 B2, and in further view of Buhrow et al. US 2006/0241559 A1.
With regards to claims 8 and 9:
Regarding claim 8, Fletcher discloses a first waist edge in the first waist region (38) and a second waist edge in the second waist region (39) in figure 1. Fletcher, Roe, and Van Gompel fail to teach wherein the first waist edge and/or the second waist edge has a first umbilical cord notch defined therein.
Regarding claim 9, Fletcher discloses a first waist edge in the first waist region (38) and a second waist edge in the second waist region (39) in figure 1. Fletcher, Roe, and Van Gompel fail to teach wherein the first waist edge and/or the second waist edge has a first umbilical cord projection.
Buhrow teaches a diaper there by being in the same field of endeavor as Fletcher, Roe, and Van Gompel. Buhrow teaches a diaper with an umbilical notch that prevents irritation to stump and accidental dislodging of the stump (thereby creating an open wound) as the stump dries (abstract and [0003] and element 68 is the notch, figure 3). The notch is created by projection (64) figure 3 and [0063].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have added an umbilical notch or projection to the diaper of Fletcher in order to prevent irritation around a newborn’s cord area as taught by Buhrow.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fletcher US 2002/0111596 A1 in view of Roe US 2014/0257227 A1, in view Van Gompel US 7785309 B2, as applied to claim 1 above, and in further view of Zink, II et al. US 2016/0175166 A1 (hereafter referred to as Zink).	

Regarding claim 15, Fletcher, Roe, and Van Gompel fail to teach wherein the outer cover material or the backsheet comprises a first graphic in the first waist region, wherein the outer cover material or the backsheet comprises a second graphic in the second waist region, and wherein the first and second graphics are mirror images of each other, relative to the central lateral axis, to indicate reversibility of the absorbent article to a caregiver.
Zink also teaches an absorbent article thereby being in the same flied of endeavor as Van Gompel. Zink teaches an absorbent article that have a first and second graphic that are a mirror image to each other (Figure 2B and [0076]). Additionally, the mirror image of the graphic would provide no distinction from the front or back and therefore indicate reversibility.
	It would have been obvious to one of ordinary skill in the art before the effective filling date to have printed a graphic on the absorbent article of Fletcher in a similar pattern as taught by Zink in order to allow for the article to be more aesthetically pleasing. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fletcher US 2002/0111596 A1 in view of Roe US 2014/0257227 A1, in view Van Gompel US 7785309 B2, as applied to claim 1 above, and in further view of Ferrer et al. US 2015/0182387 A1 (hereafter referred to as Ferrer).	
Regarding claim 11, Fletcher, Roe, and Van Gompel fail to teach wherein the outer cover material has an Opacity in the range of about 5% to about 30%, according to the Opacity Test, and wherein the backsheet has an Opacity in the range of about 15% to about 70%, according to the Opacity Test.
Ferrer teaches an absorbent article there by being in the same field of endeavor. Ferrer teaches the Opacity of the outer cover material may be at least 10% [0127] and the backsheet may be at least 45% [0126] there by fitting in the claimed range. The opacity provides visual softness to the article [00127].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have improved the visual softness of the diaper by increasing the opacity of Fletcher in order to provide a more pleasing visual field as taught by Ferrer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574. The examiner can normally be reached M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781